Citation Nr: 0311243	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

1.  Entitlement to service connection for a cardiovascular 
disorder, to include coronary artery disease and 
hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for recurrent bladder 
and kidney cancer.

4.  Entitlement to service connection for a restless legs 
disorder.

5.  Entitlement to service connection for Parkinson's 
disease.

6.  Entitlement to service connection for a sinus disorder.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a herniated incision.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for left lobe pleural thickening.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a herniated incision and left lobe pleural 
thickening will be addressed in the REMAND section of this 
decision.





FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence of an etiological 
relationship between a current cardiovascular disorder and 
service and no evidence that this disability was first 
manifest within one year following service.

3.  There is no competent medical evidence of an etiological 
relationship between current diabetes mellitus and service 
and no evidence that this disability was first manifest 
within one year following service.

4.  There is no competent medical evidence of an etiological 
relationship between current bladder and kidney cancer and 
service and no evidence that this disability was first 
manifest within one year following service.

5.  There is no competent medical evidence of an etiological 
relationship between current restlessness of the legs and 
service and no evidence of a neurological disorder within one 
year following service.

6.  There is no competent medical evidence of an etiological 
relationship between current Parkinson's disease and service 
and no evidence of a neurological disorder within one year 
following service.

7.  The veteran did not file a Substantive Appeal with regard 
to the denial of service connection for a sinus disorder 
within one year of notification of the unfavorable rating 
decision or within 60 days following a Supplemental Statement 
of the Case addressing this issue.

8.  The veteran did not file a Substantive Appeal with regard 
to the denial of service connection for bilateral hearing 
loss within one year of notification of the unfavorable 
rating decision or within 60 days following a Supplemental 
Statement of the Case addressing this issue.


CONCLUSIONS OF LAW

1.  A current cardiovascular disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

2.  Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Recurrent bladder and kidney cancer was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

4.  Restlessness of the legs was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

5.  Parkinson's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

6.  The Board lacks jurisdiction to decide the claim of 
entitlement to service connection for a sinus disorder and 
must dismiss this claim.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).

7.  The Board lacks jurisdiction to decide the claim of 
entitlement to service connection for bilateral hearing loss 
and must dismiss this claim.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran, 
and there is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date.  For 
reasons described in further detail below, the Board has 
determined that a VA examination in conjunction with the 
claims addressed in this decision is not "necessary" under 
38 U.S.C.A. § 5103A.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a February 2001 
letter.  See 38 U.S.C.A. § 5103.  This issuance, which 
includes a summary of the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claims of service connection for a cardiovascular 
disorder, diabetes mellitus, recurrent bladder and kidney 
cancer, a restless legs disorder, 
and Parkinson's disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
cardiovascular diseases, diabetes mellitus, malignant tumors, 
renal diseases, and organic neurological disorders, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records, 
but these records are entirely negative for any of his 
claimed disorders.  His January 1946 separation examination 
revealed no cardiovascular, endocrine, renal, genitourinary, 
or neurological disorders, and his blood pressure was 120/70.

The veteran was first treated for transient cerebral ischemia 
at a VA facility in October 1972.  A March 1982 statement 
from James B. Craven, M.D., contains diagnoses of right 
femoral arterial graft, extremely poor circulation of both 
lower extremities, and severe cerebral and coronary 
insufficiency.  Also, the veteran's history of arrhythmia was 
first noted in a March 1998 VA treatment record.  None of his 
treatment providers, however, has offered an opinion as to 
the etiology of any current cardiovascular disorders.

In the noted March 1982 letter, Dr. Craven also stated that 
the veteran had a diagnosis of diabetes mellitus.  A history 
of diabetes mellitus is further noted in numerous subsequent 
treatment records.  None of the veteran's treatment 
providers, however, has rendered an opinion as to the 
etiology of this disorder.

The veteran underwent an abdominal computerized tomography 
(CT) scan in February 1998, which revealed a Bosniak category 
3 complicated cystic lesion within the upper pole of the left 
kidney and two small hypodense lesions within the right 
kidney.  In March 1998, he underwent a left partial 
nephrectomy and wedge excision of a left midpole mass.  None 
of his treatment providers, however, has offered an opinion 
as to whether this disorder is etiologically related to 
service.

In Dr. Craven's March 1982 statement, extremely poor 
circulation of both lower extremities was diagnosed.  The 
veteran's "[r]estless legs" were first noted in a statement 
from two individuals dated in June 1999, but neither 
individual provided medical credentials.  In a November 2000 
VA treatment record, the veteran was diagnosed as having 
diabetes with peripheral neuropathy.  To date, however, none 
of the veteran's treatment providers has offered an opinion 
as to the etiology of a current disability of the lower 
extremities.

Also, in the noted June 1999 statement, the two individuals 
who did not provide medical credentials also indicated that 
the veteran suffered from Parkinson's disease.  This disorder 
was also noted in a June 2000 VA treatment record.  Again, 
however, the evidence of record does not address the etiology 
of this disorder.

In this case, the Board observes that the veteran has been 
diagnosed as having all of the disorders described above.  
None of his treatment providers, however, has related any of 
these diseases to service, and there is no evidence of a 
cardiovascular disease, diabetes mellitus, kidney cancer, 
another renal disorder, or an organic neurological disorder 
within one year following service.

The Board has contemplated whether a VA examination, with 
opinions as to the etiology of the veteran's diagnosed 
disorders, is warranted in this case.  Such opinions are 
"necessary" under 38 U.S.C.A. § 5103A(d) when:  (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence indicating related diseases or 
symptoms in service and no suggestion in the medical evidence 
of record of an etiological link with service with regard to 
any of the claimed disorders.  As such, an examination is not 
"necessary" in this case.  See Wells v. Principi, No. 02-
7404 (Fed. Cir. Apr. 29, 2003).  

Indeed, the only evidence of record supporting a link between 
the veteran's claimed disorders and service is his own lay 
opinion, as indicated in his August 2000 Notice of 
Disagreement, and the noted June 1999 statement from two 
other individuals.  None of these individuals, however, has 
been shown to possess the requisite training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  As such, these lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for cardiovascular 
disorder, diabetes mellitus, recurrent bladder and kidney 
cancer, a restless legs disorder, and Parkinson's disease, 
and these claims must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Entitlement to service connection for a sinus disorder 
and bilateral hearing loss

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

Where a veteran files a timely NOD but fails to timely file a 
Substantive Appeal, the appeal is untimely, and it is proper 
for the Board to dismiss the claim.  Roy v. Brown, 5 Vet. 
App. 554, 555 (1993).

In this case, the veteran was notified of the unfavorable 
rating decision denying service connection for a sinus 
disorder and bilateral hearing loss on June 14, 2001.  
Following the receipt of a statement from the veteran on 
October 1, 2001, the RO issued a Supplemental Statement of 
the Case (SSOC) addressing these two issues, among others, on 
April 16, 2002.  In this issuance, the veteran was notified 
that a further Substantive Appeal was required in regard to 
any issues that were not included in the previous Substantive 
Appeal.  The RO, however, received no response from the 
veteran until his representative's Statement of 
Representation was received on July 10, 2002, more than one 
year following notification of the unfavorable rating 
decision and more than 60 days following the issuance of the 
SSOC.   

Furthermore, the record does not reflect that the veteran has 
shown good cause to support the grant of an extension of the 
time limit for filing his Substantive Appeal.  The Board 
afforded the veteran an opportunity to provide evidence, 
argument, and hearing testimony by a December 2002 letter, 
but the veteran did not respond to this letter.  See 38 
C.F.R. §§ 3.109(b), 20.303.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SSOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Accordingly, the Board is 
without jurisdiction to consider the veteran's claims for 
service connection for a sinus disorder and bilateral hearing 
loss, and the appeal is dismissed as to those issues. 




ORDER

The claim of entitlement to service connection for a 
cardiovascular disorder, to include coronary artery disease 
and hypertension, is denied.

The claim of entitlement to service connection for diabetes 
mellitus is denied.

The claim of entitlement to service connection for recurrent 
bladder and kidney cancer is denied.

The claim of entitlement to service connection for a restless 
legs disorder is denied.

The claim of entitlement to service connection for 
Parkinson's disease is denied.

The claim of entitlement to service connection for a sinus 
disorder is dismissed.

The claim of entitlement to service connection for bilateral 
hearing loss is dismissed.


REMAND

To date, the veteran has not been afforded a VA examination 
addressing his claims of entitlement to compensation under 
38 U.S.C.A. § 1151 for a herniated incision and left lobe 
pleural thickening.  The report of the veteran's March 1998 
VA renal surgery, however, indicates a left flank incision 
and a small opening into the pleura.  Moreover, a May 1998 VA 
treatment record addressing a left pleural mass indicates 
post-surgical changes, while a March 1999 VA treatment record 
concerns an incisional hernia versus muscle denervation of 
the left flank region.  Given this evidence, the Board finds 
that a VA examination addressing the nature and etiology of 
these claimed disabilities is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
skin examination, with an examiner who 
has reviewed his claims file.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
claimed left flank incision resulted from 
negligence or fault on the part of VA 
treatment providers.  The examiner should 
also comment on whether this disability 
represents a necessary consequence of the 
veteran's March 1998 surgery at a VA 
facility.  In rendering an opinion, the 
examiner should cite, as appropriate, to 
the March 1998 surgical report and the 
March 1999 VA treatment record addressing 
the possible etiology of the incision.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

2.  The veteran should also be afforded a 
VA pulmonary examination, again with an 
examiner who has reviewed his claims 
file.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
claimed left lobe pleural thickening and 
any resulting pulmonary disability, 
resulted from negligence or fault on the 
part of VA treatment providers.  The 
examiner should also comment on whether 
this disability represents a necessary 
consequence of the veteran's March 1998 
surgery at a VA facility.  In rendering 
an opinion, the examiner should cite, as 
appropriate, to the March 1998 surgical 
report and the May 1998 VA treatment 
record addressing the possible etiology 
of the veteran's current pulmonary 
problems.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

3.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
a herniated incision and left lobe 
pleural thickening.  If the determination 
of either claim remains unfavorable to 
the veteran, he should be issued a 
Supplemental Statement of the Case 
addressing the claim(s) under 38 C.F.R. 
§ 3.159 (2002).  

Then, after allowing the veteran a reasonable period of time 
in which to respond, the RO should return this case to the 
Board, if in order.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

